           Case 7:21-cv-00695-KMK Document 6 Filed 04/01/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JOSEPHINE KIRKLAND-HUSDON,

                                    Plaintiff,

                        -against-

 MOUNT VERNON CITY SCHOOL DISTRICT;                                 21-CV-0695 (KMK)
 FELICIA GAON, DIRECTOR OF STUDENT
                                                                  ORDER OF SERVICE
 SERVICES; SUSAN BURNETT, SPECIAL
 EDUCATION SUPERVISOR; RACHEL
 DePAUL, ASSISTANT DIRECTOR FOR
 SPECIAL EDUCATION,

                                    Defendants.

KENNETH M. KARAS, United States District Judge:

         Plaintiff, who is proceeding pro se, paid the filing fees to commence this action.

         The Clerk of Court is directed to issue summonses as to Defendants Mount Vernon City

School District; Felicia Gaon, Director of Student Services; Susan Burnett, Special Education

Supervisor for Rebecca Turner School; and Rachel DePaul, Assistant Director for Special

Services. Plaintiff is directed to serve the summons and complaint on each Defendant within 90

days of the issuance of the summons. If within those 90 days, Plaintiff has not either served

Defendants or requested an extension of time to do so, the Court may dismiss the claims against

Defendants under Rules 4 and 41 of the Federal Rules of Civil Procedure for failure to prosecute.

         The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package

SO ORDERED.

Dated:     March 31, 2021
           White Plains, New York

                                                   KENNETH M. KARAS
                                                   United States District Judge
